Exhibit 10.16

 

866 North Main St.
Wallingford, CT

 

PURCHASE AND SALE AGREEMENT

 

 

by and between

 

 

BLUE DOG PROPERTIES TRUST,

 

 

as Seller,

 

 

and

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

as Purchaser

 

 

--------------------------------------------------------------------------------

 

 

November 12, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

2

1.14

Purchaser

3

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

3

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

4

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

5

4.1

Closing Documents

5

4.2

Title Policy

6

4.3

Environmental Reliance Letters

6

4.4

Condition of Property

6

4.5

Other Conditions

6

SECTION 5.

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

6

5.1

Purchase Price

6

5.2

Closing Documents

7

5.3

Other Conditions

7

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

7

6.1

Status and Authority of the Seller

7

6.2

Action of the Seller

7

6.3

No Violations of Agreements

7

6.4

Litigation

7

6.5

Existing Leases, Etc.

8

6.6

Agreements, Etc.

9

6.7

Not a Foreign Person

9

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

10

 

--------------------------------------------------------------------------------


 

7.1

Status and Authority of the Purchaser

10

7.2

Action of the Purchaser

10

7.3

No Violations of Agreements

11

7.4

Litigation

11

SECTION 8.

COVENANTS OF THE SELLER

11

8.1

Approval of Agreements

11

8.2

Operation of Property

12

8.3

Compliance with Laws, Etc.

12

8.4

Compliance with Agreements

12

8.5

Notice of Material Changes or Untrue Representations

12

8.6

Insurance

12

8.7

Approval of 2011 Capital Expenditure Budget

12

SECTION 9.

APPORTIONMENTS

12

9.1

Real Property Apportionments

12

9.2

Closing Costs

15

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

16

10.1

Casualty

16

10.2

Condemnation

16

10.3

Survival

17

SECTION 11.

DEFAULT

17

11.1

Default by the Seller

17

11.2

Default by the Purchaser

17

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

18

12.3

Publicity

18

12.4

Notices

18

12.5

Waivers, Etc.

20

12.6

Assignment; Successors and Assigns

20

12.7

Severability

21

12.8

Counterparts Complete Agreement, Etc.

21

12.9

Performance on Business Days

21

12.10

Attorneys’ Fees

21

12.11

Section and Other Headings

22

12.12

Time of Essence

22

12.13

Governing Law

22

12.14

Arbitration

22

12.15

Like Kind Exchange

23

12.16

Recording

23

12.17

Non-liability of Trustees of Seller

23

12.18

Non-liability of Trustees of Purchaser

24

12.19

Waiver and Further Assurances

24

 

- 2 -

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of November 12, 2010, by and between
BLUE DOG PROPERTIES TRUST, a Maryland real estate investment trust (the
“Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.         DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1       “Agreement”  shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.

 

1.2       “Business Day”  shall mean any day other than a Saturday, Sunday or
any other day on which banking institutions in The Commonwealth of Massachusetts
are authorized by law or executive action to close.

 

1.3       “Closing”  shall have the meaning given such term in Section 2.2.

 

1.4       “Closing Date”  shall have the meaning given such term in Section 2.2.

 

1.5       “Existing Survey”  shall mean the existing ALTA survey of the
Property.

 

--------------------------------------------------------------------------------


 

1.6       “Existing Title Policy”  shall mean, the existing title insurance
policy for the Property.

 

1.7       “Improvements”  shall mean, the Seller’s entire right, title and
interest in and to the existing office buildings, fixtures and other structures
and improvements situated on, or affixed to, the Land.

 

1.8       “Land”  shall mean, the Seller’s entire right, title and interest in
and to (a) the parcel(s) of land described in Schedule A hereto, together with
(b) all easements, rights of way, privileges, licenses and appurtenances which
the Seller may own with respect thereto.

 

1.9       “Leases”  shall mean the leases identified in the Rent Roll and any
other leases hereafter entered into in accordance with the terms of this
Agreement.

 

1.10     “Other Property”  shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any, and (b) all intangible property owned by the
Seller arising from or used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any.

 

1.11     “Permitted Exceptions”  shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent; (b) the Leases; (c) the exceptions to title set forth in
the Existing Title Policy; (d) all matters shown on the Existing Survey, and
(e) such other nonmonetary encumbrances with respect to the Property as may be
shown on the Update which are not objected to by the Purchaser (or which are
objected to, and subsequently waived, by the Purchaser) in accordance with
Section 3.1.

 

1.12     “Property”  shall mean, collectively, all of the Land, the Improvements
and the Other Property.

 

1.13     “Purchase Price”  shall mean Three Million Seven Hundred Fourteen
Thousand Four Hundred Twenty Dollars ($3,714,420).

 

- 2 -

--------------------------------------------------------------------------------


 

1.14     “Purchaser”  shall have the meaning given such term in the preambles to
this Agreement, together with any permitted successors and assigns.

 

1.15     “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.16     “  “Seller”  shall have the meaning given such term in the preambles to
this Agreement, together with any permitted successors and assigns.

 

1.17     “Title Company”  shall mean Stewart Title Guaranty Company.

 

1.18     “Update”  shall have the meaning given such term in Section 3.1.

 

SECTION 2.         PURCHASE AND SALE; CLOSING.

 

2.1       Purchase and Sale.  In consideration of the payment of the Purchase
Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

 

2.2       Closing.  The purchase and sale of the Property shall be consummated
at a closing (the “Closing”) to be held at the offices of Sullivan & Worcester
LLP, One Post Office Square, Boston, Massachusetts, or at such other location as
the Seller and the Purchaser may agree, at 10:00 a.m., local time, on June 30,
2011, as the same may be accelerated or extended by agreement of the parties
(the “Closing Date”).

 

2.3       Purchase Price.

 

(a)      At Closing, the Purchaser shall pay the Purchase Price to the Seller,
subject to adjustment as provided in Article 9.

 

(b)      The Purchase Price, as adjusted as provided herein, shall be payable by
wire transfer of immediately available funds on the Closing Date to an account
or accounts to be designated by the Seller.

 

- 3 -

--------------------------------------------------------------------------------


 

SECTION 3.         TITLE, DILIGENCE MATERIALS, ETC.

 

3.1       Title.  Prior to the execution of this Agreement, the Seller has
delivered the Existing Title Policy and the Existing Survey to the Purchaser.

 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the Seller given
on or prior to the fifth (5th) Business Day after the Seller’s notice of its
unwillingness or inability to cure (or deemed election not to cure) such defect
and time shall be of the essence with respect to the giving of such notice. 
Failure of the Purchaser to give such notice shall be deemed an election by the
Purchaser to proceed in accordance with clause (ii) above.

 

3.2       No Other Diligence.  The Purchaser acknowledges that, except as
provided in Section 3.1, (i) the Purchaser has had the opportunity to fully
investigate and inspect the physical and environmental condition of the
Property, and to review and analyze all title examinations, surveys,
environmental assessment reports, building evaluations, financial data and other
investigations and materials pertaining to the Property which the Purchaser
deems necessary to determine the feasibility of the Property and its decision to
acquire the Property, (ii) 

 

- 4 -

--------------------------------------------------------------------------------


 

the Purchaser shall not be conducting any further title examinations, surveys,
environmental assessments, building evaluations, financial analyses or other
investigations with respect to the Property, and (iii) the Purchaser shall not
have any right to terminate this Agreement as a result of any title
examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                                  CONDITIONS TO THE PURCHASER’S
OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1       Closing Documents.  The Seller shall have delivered, or cause to have
been delivered, to the Purchaser the following:

 

(a)      (i) A good and sufficient deed in the form attached as Schedule C
hereto, with respect to the Property, in proper statutory form for recording,
duly executed and acknowledged by the Seller, conveying title to the Property,
free from all liens and encumbrances other than the Permitted Exceptions;

 

(b)      An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Leases and all of the
Seller’s right, title and interest, if any, in, to and under all transferable
licenses, contracts, permits and agreements affecting the Property;

 

(c)      A bill of sale by the Seller, without warranty of any kind, in form and
substance reasonably satisfactory to the Seller and the Purchaser, with respect
to any personal property owned by the Seller, situated at the Property and used
exclusively by the Seller in connection with the Property (it being understood
and agreed that no portion of the Purchase Price is allocated to personal
property);

 

(d)      To the extent the same are in the Seller’s possession, original, fully
executed copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;

 

- 5 -

--------------------------------------------------------------------------------


 

(e)      To the extent the same are in the Seller’s possession, duly executed
original copies of the Leases;

 

(f)       A closing statement showing the Purchase Price, apportionments and
fees, and costs and expenses paid in connection with the Closing; and

 

(g)      Such other conveyance documents, certificates, deeds and other
instruments as the Purchaser, the Seller or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.

 

4.2       Title Policy.  The Title Company shall be prepared to issue, upon
payment of the title premium at its regular rates, a title policy in the amount
of the Purchase Price, insuring title to the Property is vested in the Purchaser
or its designee or assignee, subject only to the Permitted Exceptions, with such
endorsements as shall be reasonably required by the Purchaser.

 

4.3       Environmental Reliance Letters.  The Purchaser shall have received a
reliance letter, authorizing the Purchaser and its designees and assignees to
rely on the most recent environmental assessment report prepared for the
Property, in form and substance reasonably acceptable to the Purchaser.

 

4.4       Condition of Property.  The Property shall be in substantially the
same physical condition as on the date of this Agreement, ordinary wear and tear
and, subject to Section 10.1, casualty excepted.

 

4.5       Other Conditions.  All representations and warranties of the Seller
herein shall be true, correct and complete in all material respects on and as of
the Closing Date and the Seller shall have performed in all material respects
all covenants and obligations required to be performed by the Seller on or
before the Closing Date.

 

SECTION 5.                                  CONDITIONS TO SELLER’S OBLIGATION TO
CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1       Purchase Price.  The Purchaser shall have delivered to the Seller the
Purchase Price payable hereunder, subject to the adjustments set forth in
Section 2.3, together with any closing costs to be paid by the Purchaser under
Section 9.2.

 

- 6 -

--------------------------------------------------------------------------------


 

5.2       Closing Documents.  The Purchaser shall have delivered to the Seller
duly executed and acknowledged counterparts of the documents described in
Section 4.1, where applicable.

 

5.3       Other Conditions.  All representations and warranties of the Purchaser
herein shall be true, correct and complete in all material respects on and as of
the Closing Date and the Purchaser shall have performed in all material respects
all covenants and obligations required to be performed by the Purchaser on or
before the Closing Date.

 

SECTION 6.                               REPRESENTATIONS AND WARRANTIES OF
SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1       Status and Authority of the Seller.  The Seller is duly organized,
validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

6.2       Action of the Seller.  The Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

6.3       No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness
or any other agreement or instrument by which the Seller is bound.

 

6.4       Litigation.  To the Seller’s actual knowledge, it has not received
written notice that any investigation, action or proceeding is pending or
threatened, which (i) questions the

 

- 7 -

--------------------------------------------------------------------------------


 

validity of this Agreement or any action taken or to be taken pursuant hereto,
or (ii) involves condemnation or eminent domain proceedings against the Property
or any portion thereof.

 

6.5       Existing Leases, Etc.  Subject to Section 8.1, other than the Leases
listed in the Rent Roll, the Seller has not entered into a contract or agreement
with respect to the occupancy of the Property that will be binding on the
Purchaser after the Closing.  To the Seller’s actual knowledge: (a) the copies
of the Leases heretofore delivered by the Seller to the Purchaser are true,
correct and complete copies thereof; and (b) such Leases have not been amended
except as evidenced by amendments similarly delivered and constitute the entire
agreement between the Seller and the tenants thereunder.  Except as otherwise
set forth in the Rent Roll or the Leases: (i) to the Seller’ actual knowledge,
each of its Leases is in full force and effect on the terms set forth therein;
(ii) to the Seller’s actual knowledge, there are no uncured defaults or
circumstances which with the giving of notice, the passage of time or both would
constitute a default thereunder which would have a material adverse effect on
the business or operations of the Property; (iii) to the Seller’s actual
knowledge, each of its tenants is legally required to pay all sums and perform
all material obligations set forth therein without any ongoing concessions,
abatements, offsets, defenses or other basis for relief or adjustment; (iv) to
the Seller’s actual knowledge, none of its tenants has asserted in writing or
has any defense to, offsets or claims against, rent payable by it or the
performance of its other obligations under its Lease which would have a material
adverse effect on the on-going business or operations of the Property; (v) the
Seller has no outstanding obligation to provide any of its tenants with an
allowance to perform, or to perform at its own expense, any tenant improvements;
(vi) none of its tenants has prepaid any rent or other charges relating to the
post-Closing period; (vii) to the Seller’s actual knowledge, none of its tenants
has filed a petition in bankruptcy or for the approval of a plan of
reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the

 

- 8 -

--------------------------------------------------------------------------------


 

Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6       Agreements, Etc.  Other than the Leases, the Seller has not entered
into any contract or agreement with respect to the Property which will be
binding on the Purchaser after the Closing other than contracts and agreements
being assumed by the Purchaser or which are terminable upon thirty (30) days
notice without payment of premium or penalty.

 

6.7       Not a Foreign Person.  The Seller is not a “foreign person” within the
meaning of Section 1445 of the United States Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Purchaser gives the Seller written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without

 

- 9 -

--------------------------------------------------------------------------------


 

limitation, the physical condition of the Property, the financial condition of
the tenants under the Leases, title to or the boundaries of the Property, pest
control matters, soil conditions, the presence, existence or absence of
hazardous wastes, toxic substances or other environmental matters, compliance
with building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns, market data,
economic conditions or projections, and any other information pertaining to the
Property or the market and physical environments in which they are located.  The
Purchaser acknowledges that (i) the Purchaser has entered into this Agreement
with the intention of relying upon its own investigation or that of third
parties with respect to the physical, environmental, economic and legal
condition of the Property and (ii) the Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be delivered to
the Purchaser at the Closing, made (or purported to be made) by the Seller or
anyone acting or claiming to act on the Seller’s behalf.  The Purchaser has
inspected the Property and is fully familiar with the physical condition thereof
and shall purchase the Property in its “as is”, “where is” and “with all faults”
condition on the Closing Date.  Notwithstanding anything to the contrary
contained herein, in the event that any party hereto has actual knowledge of the
default of any other party (a “Known Default”), but nonetheless elects to
consummate the transactions contemplated hereby and proceeds to Closing, then
the rights and remedies of such non-defaulting party shall be waived with
respect to such Known Default upon the Closing and the defaulting party shall
have no liability with respect thereto.

 

SECTION 7.        REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

7.1       Status and Authority of the Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

7.2       Action of the Purchaser.  The Purchaser has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Purchaser on
or

 

- 10 -

--------------------------------------------------------------------------------


 

prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

 

7.3       No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.

 

7.4       Litigation.  The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Seller gives the Purchaser written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

SECTION 8.        COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1       Approval of Agreements.  Not to enter into, modify, amend or terminate
any Lease or any other material agreement with respect to the Property, which
would encumber or be binding upon the Property from and after the Closing Date,
without in each instance obtaining the prior written consent of the Purchaser.

 

- 11 -

--------------------------------------------------------------------------------


 

8.2       Operation of Property.  To continue to operate the Property consistent
with past practices.

 

8.3       Compliance with Laws, Etc.  To comply in all material respects with
(i) all laws, regulations and other requirements from time to time applicable of
every governmental body having jurisdiction of the Property, or the use or
occupancy thereof, and (ii) all material terms, covenants and conditions of all
agreements affecting the Property.

 

8.4       Compliance with Agreements.  To comply with each and every material
term, covenant and condition contained in the Leases and any other material
document or agreement affecting the Property and to monitor compliance
thereunder consistent with past practices.

 

8.5       Notice of Material Changes or Untrue Representations.  Upon learning
of any material change in any condition with respect to the Property or of any
event or circumstance which makes any representation or warranty of the Seller
to the Purchaser under this Agreement untrue or misleading, promptly to notify
the Purchaser thereof.

 

8.6       Insurance.  To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

 

8.7       Approval of 2011 Capital Expenditure Budget.  The Seller shall prepare
for the Purchaser’s review and approval prior to December 31, 2010, a 2011
capital expenditure budget for the Property (the “2011 CapEx Budget”)
(including, without limitation, budgeted items for “building improvements” and
“development and redevelopment”).

 

SECTION 9.        APPORTIONMENTS.

 

9.1       Real Property Apportionments.  (a)  The following items shall be
apportioned at the Closing as of the close of business on the day immediately
preceding the Closing Date:

 

(i)                                                    annual rents, operating
costs, taxes and other fixed charges payable under the Leases;

 

(ii)                                                percentage rents and other
unfixed charges payable under the Leases;

 

(iii)                                            fuel, electric, water and other
utility costs;

 

- 12 -

--------------------------------------------------------------------------------


 

(iv)                                            municipal assessments and
governmental license and permit fees;

 

(v)                                                Real estate taxes and
assessments other than special assessments, based on the rates and assessed
valuation applicable in the fiscal year for which assessed;

 

(vi)                                            Water rates and charges;

 

(vii)                                        Sewer and vault taxes and rents;
and

 

(viii)                                    all other items of income and expense
normally apportioned in sales of property in similar situations in the
jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)      If there are water, gas or electric meters located at the Property, the
Seller shall obtain readings thereof to a date not more than thirty (30) days
prior to the Closing Date and the unfixed water rates and charges, sewer taxes
and rents and gas and electricity charges, if any, based thereon for the
intervening time shall be apportioned on the basis of such last readings.  If
such readings are not obtainable by the Closing Date, then, at the Closing, any
water rates and charges, sewer taxes and rents and gas and electricity charges
which are based on such readings shall be prorated based upon the per diem
charges obtained by using the most recent period for which such readings shall
then be available.  Upon the taking of subsequent actual readings, the
apportionment of such charges shall be recalculated and the Seller or the
Purchaser, as the case may be, promptly shall make a payment to the other based
upon such recalculations.  The parties agree to make such final recalculations
within sixty (60) days after the Closing Date.

 

(c)      If any refunds of real property taxes or assessments, water rates and
charges or sewer taxes and rents shall be made after the Closing, the same shall
be held in trust by the Seller or the Purchaser, as the case

 

- 13 -

--------------------------------------------------------------------------------


 

may be, and shall first be applied to the unreimbursed costs incurred in
obtaining the same, then to any required refunds to tenants under the Leases,
and the balance, if any, shall be paid to the Seller (for the period prior to
the Closing Date) and to the Purchaser (for the period commencing with the
Closing Date).

 

(d)     If, on the Closing Date, the Property shall be or shall have been
affected by any special or general assessment or assessments or real property
taxes payable in a lump sum or which are or may become payable in installments
of which the first installment is then a charge or lien and has become payable,
the Seller shall pay or cause to be paid at the Closing the unpaid installments
of such assessments due and as of the Closing Date.

 

(e)      No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be made.

 

(f)      At the Closing, the Seller shall transfer to the Purchaser the amount
of all unapplied security deposits held pursuant to the terms of the Leases.

 

(g)      Brokerage commissions, tenant improvement expenses and other amounts
payable by the Seller as landlord under Leases entered into by the Seller after
the date hereof, or in connection with the renewal or extension of any existing
Lease, shall be allocated between the Seller and the Purchaser at Closing based
upon their respective periods of ownership (calculated on a straight-line basis
over the initial term or extension or renewal period, as applicable), and the
Purchaser shall reimburse the Seller at the Closing for all amounts so allocated
to the Purchaser and paid by the Seller prior to the Closing.  The Purchaser
shall receive a credit at Closing for all unpaid brokerage commissions, tenant
improvement expenses and other amounts payable by the Seller as landlord under
any such new Lease, renewal or extension that are allocated to the Seller in
accordance with the terms hereof.

 

(h)      Amounts payable after the date hereof on account of capital
expenditures under the 2010 capital expenditure budget previously prepared by
the Seller (the “2010 CapEx Budget”) and the 2011 CapEx Budget (together with
the 2010 CapEx Budget, collectively, the “CapEx Budget”) (including, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”), shall

 

- 14 -

--------------------------------------------------------------------------------


 

be allocated between the Seller and the Purchaser at Closing based upon their
respective periods of ownership (on a straight line basis), and the Purchaser
shall reimburse the Seller at the Closing for all amounts so allocated to the
Purchaser and paid by the Seller prior to the Closing.  The Purchaser shall
receive a credit at Closing for all unpaid amounts payable on account of capital
expenditures under the CapEx Budget allocated to the Seller in accordance with
the terms hereof.

 

(i)       If a net amount is owed by the Seller to the Purchaser pursuant to
this Section 9.1, such amount shall be credited against the Purchase Price.  If
a net amount is owed by the Purchaser to the Seller pursuant to this
Section 9.1, such amount shall be added to the Purchase Price paid to the
Seller.

 

(j)       If, on the Closing Date, there are past due rents with respect to any
Lease, amounts received by the Purchaser with respect to such Lease after the
Closing Date shall be applied, first, to rents due or to become due during the
calendar month in which the Closing occurs, and then, to all other rents due or
past due in inverse order to the order in which they became due (i.e., first to
arrearages most recently occurring, then to older arrearages).  Any such past
due rents received by the Purchaser, once applied in the foregoing order of
priority, to the extent applicable to the period prior to the Closing Date,
shall be paid by the Purchaser to the Seller.  In no event shall the Seller have
any right to take any action to collect any past due rents or other amounts
following the Closing; provided, however, the Purchaser shall use commercially
reasonable efforts to collect such past due rents and other amounts, except that
the Purchaser shall have no obligation to institute any legal action or
proceeding or otherwise enforce any of its rights and remedies under any Lease
in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2       Closing Costs.

 

(a)      The Purchaser shall pay (i) the costs of closing and diligence in
connection with the transactions contemplated hereby (including, without
limitation, all premiums, charges and fees of the Title Company in

 

- 15 -

--------------------------------------------------------------------------------


 

connection with the title examination and insurance policies to be obtained by
the Purchaser, including affirmative endorsements), (ii) fifty percent (50%) of
all documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection with the transactions contemplated by this Agreement, and
(iii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(b)      The Seller shall pay (i) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (ii) fifty percent (50%) of
all state, city, county, municipal and other governmental recording and filing
fees and charges.

 

(c)      Except as otherwise set forth in this Section 9.2, each party shall pay
the fees and expenses of its attorneys and other consultants.

 

SECTION 10.      DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1       Casualty.  If, prior to the Closing, the Property is materially
destroyed or damaged by fire or other casualty, the Seller shall promptly notify
the Purchaser of such fact.  In such event, the Purchaser shall have the right
to terminate this Agreement by giving notice to the Seller not later than ten
(10) days after the giving of the Seller’s notice (and, if necessary, the
Closing Date shall be extended until one day after the expiration of such
ten-day period).  If the Purchaser elects to terminate this Agreement as
aforesaid, this Agreement shall terminate and be of no further force and effect
and no party shall have any liability to the other hereunder.  If less than a
material part of the Property shall be affected by fire or other casualty or if
the Purchaser shall not elect to terminate this Agreement as aforesaid, there
shall be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.

 

10.2       Condemnation.  If, prior to the Closing, a material part of the
Property (including access or parking thereto), is taken by eminent domain (or
is the subject of a pending taking which has not yet been consummated), the
Seller shall notify the

 

- 16 -

--------------------------------------------------------------------------------


 

Purchaser of such fact promptly after obtaining knowledge thereof and the
Purchaser shall have the right to terminate this Agreement by giving notice to
the Seller not later than ten (10) days after the giving of the Seller’s notice
(and, if necessary, the Closing Date shall be extended until one day after the
expiration of such ten-day period).  If the Purchaser elects to terminate this
Agreement as aforesaid, this Agreement shall terminate and be of no further
force and effect and no party shall have any liability to the other hereunder. 
If less than a material part of the Property shall be affected or if the
Purchaser shall not elect to terminate this Agreement as aforesaid, the sale of
the Property shall be consummated as herein provided without any adjustment to
the Purchase Price (except to the extent of any condemnation award received by
the Seller prior to the Closing) and the Seller shall assign to the Purchaser at
the Closing all of the Seller’s right, title and interest in and to all awards,
if any, for the taking, and the Purchaser shall be entitled to receive and keep
all awards for the taking of the Property or portion thereof.

 

10.3       Survival.  The parties’ obligations, if any, under this Section 10
shall survive the Closing.

 

SECTION 11.      DEFAULT.

 

11.1       Default by the Seller.  If the transaction herein contemplated fails
to close as a result of the default of the Seller hereunder, or the Seller
having made any representation or warranty herein which shall be untrue or
misleading in any material respect, or the Seller having failed to perform any
of the material covenants and agreements contained herein to be performed by the
Seller, the Purchaser may, as its sole remedy, either (x) terminate this
Agreement (in which case, the Seller shall reimburse the Purchaser for all of
the fees, charges, disbursements and expenses of the Purchaser’s attorneys), or
(y) pursue a suit for specific performance.

 

11.2       Default by the Purchaser.  If the transaction herein contemplated
fails to close as a result of the default of the Purchaser hereunder, or the
Purchaser having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Purchaser having failed to
perform any of the covenants and agreements contained herein to be performed by
it, the Seller may terminate this Agreement (in which case, the Purchaser shall
reimburse the Seller for all of the fees, charges, disbursements and expenses of
the Seller’s attorneys).

 

- 17 -

--------------------------------------------------------------------------------


 

SECTION 12.       MISCELLANEOUS.

 

12.1       Allocation of Liability.  It is expressly understood and agreed that
the Seller shall be liable to third parties for any and all obligations, claims,
losses, damages, liabilities, and expenses to the extent arising out of events,
contractual obligations, acts, or omissions of the Seller that occurred in
connection with the ownership or operation of the Property during the period in
which the Seller owned the Property prior to the Closing and the Purchaser shall
be liable to third parties for any and all obligations, claims, losses, damages,
liabilities and expenses to the extent arising out of events, contractual
obligations, acts, or omissions of the Purchaser that occur in connection with
the ownership or operation of the Property during the period in which the
Purchaser owns the Property after the Closing.  The provisions of this
Section 12.1 shall survive the Closing.

 

12.2       Brokers.  Each of the parties hereto represents to the other parties
that it dealt with no broker, finder or like agent in connection with this
Agreement or the transactions contemplated hereby.  Each party shall indemnify
and hold harmless the other party and its respective legal representatives,
heirs, successors and assigns from and against any loss, liability or expense,
including reasonable attorneys’ fees, charges and disbursements arising out of
any claim or claims for commissions or other compensation for bringing about
this Agreement or the transactions contemplated hereby made by any other broker,
finder or like agent, if such claim or claims are based in whole or in part on
dealings with the indemnifying party.  The provisions of this Section 12.2 shall
survive the Closing.

 

12.3       Publicity.  The parties agree that, except as otherwise required by
law or the rules of the national securities exchange upon which the applicable
party’s shares are listed for trading, and except for the exercise of any remedy
hereunder, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public pronouncements, issue press releases or otherwise furnish information
regarding this Agreement or the transactions contemplated to any third party
without the consent of the other party, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

12.4       Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required

 

- 18 -

--------------------------------------------------------------------------------


 

or permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with confirmed
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

(b)      All notices required or permitted to be sent hereunder shall be deemed
to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)      All such notices shall be addressed,

 

if to the Seller, to:

 

c/o CommonWealth REIT
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
Telecopier No. (617) 928-1305

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
Telecopier No. (213) 621-5035

 

if to the Purchaser, to:

 

Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David J. Hegarty
Telecopier No. (617) 796-8349

 

- 19 -

--------------------------------------------------------------------------------


 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
Telecopier No. (617) 338-2880

 

(d)      By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.5       Waivers, Etc.  Subject to the terms of the last paragraph of
Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6       Assignment; Successors and Assigns.  Subject to Section 12.15, this
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement to any entity wholly owned,
directly or indirectly, by the Purchaser; provided, however, that, in the event
this Agreement shall be assigned to any one or more entities wholly owned,
directly or indirectly, by the Purchaser, the Purchaser named herein shall
remain liable for the obligations of the “Purchaser” hereunder.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  This
Agreement is not intended and shall not be construed to create

 

- 20 -

--------------------------------------------------------------------------------


 

any rights in or to be enforceable in any part by any other persons.

 

12.7       Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8       Counterparts Complete Agreement, Etc.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9       Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

 

12.10     Attorneys’ Fees.  If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

- 21 -

--------------------------------------------------------------------------------


 

12.11     Section and Other Headings.  The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

12.12     Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

12.13     Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

12.14     Arbitration.  Any party hereto may elect to submit any dispute
hereunder that has an amount in controversy in excess of $250,000 to arbitration
hereunder.  Any such arbitration shall be conducted in Boston, Massachusetts in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then pertaining and the decision of the arbitrators with respect to
such dispute shall be binding, final and conclusive on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel

 

- 22 -

--------------------------------------------------------------------------------


 

engaged by the parties, and the fees of expert witnesses and other witnesses
called for by the parties, shall be paid by the respective party engaging such
counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Seller and one to the
Purchaser.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 

12.15     Like Kind Exchange.  At either party’s request, the non-requesting
party will take all actions reasonably requested by the requesting party in
order to effectuate all or any part of the transactions contemplated by this
Agreement as a forward or reverse like-kind exchange for the benefit of the
requesting party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Rev. Proc. 2000-37, including executing
an instrument acknowledging and consenting to any assignment by the requesting
party of its rights hereunder to a qualified intermediary or an exchange
accommodation titleholder.  In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder.  The
non-requesting party will also agree to issue all closing documents, including
the deed or other operative conveyance instrument, to the applicable qualified
intermediary or exchange accommodation titleholder if so directed by the
requesting party prior to Closing.  Notwithstanding the foregoing, in no event
shall the non-requesting party incur or be subject to any liability that is not
otherwise provided for in this Agreement.

 

12.16     Recording.  This Agreement may not be recorded without the prior
written consent of both parties.

 

12.17     Non-liability of Trustees of Seller.  The Declaration of Trust
establishing the Seller, dated December 18, 2003, as amended and supplemented,
as filed with the State Department of Assessments and Taxation of Maryland,
provides that no trustee, officer, shareholder, employee or agent of the Seller
shall be

 

- 23 -

--------------------------------------------------------------------------------


 

held to any personal liability, jointly or severally, for any obligation of, or
claim against, the Seller.  All persons dealing with the Seller in any way shall
look only to the assets of the Seller for the payment of any sum or the
performance of any obligation.

 

12.18     Non-liability of Trustees of Purchaser.  The Amended and Restated
Declaration of Trust establishing Senior Housing Properties Trust, dated
September 20, 1999, as amended and supplemented, as filed with the State
Department Of Assessments and Taxation of Maryland, provides that no trustee,
officer, shareholder, employee or agent of Senior Housing Properties Trust shall
be held to any personal liability, jointly or severally, for any obligation of,
or claim against, Senior Housing Properties Trust.  All persons dealing with
Senior Housing Properties Trust in any way shall look only to the assets of
Senior Housing Properties Trust for the payment of any sum or the performance of
any obligation.

 

12.19     Waiver and Further Assurances.  The Purchaser hereby acknowledges that
it is a sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law,
rule or regulation (including those of Massachusetts and those of the state in
which the Property is located).  The Purchaser hereby acknowledges that, prior
to the execution of this Agreement, the Purchaser has had access to all
information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.  In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by the Seller and the
Purchaser, the Seller and the Purchaser agree to perform, execute and/or deliver
or cause to be performed, executed and/or delivered at the Closing or after the
Closing any and all such further acts, instruments, deeds and assurances as may
be reasonably required to establish, confirm or otherwise evidence the Seller’s
satisfaction of any disclosure obligations or to otherwise consummate the
transactions contemplated hereby.

 

[Signature page follows.]

 

- 24 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

 

SELLER:

 

 

 

 

 

BLUE DOG PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

 

John C. Popeo, Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

David J. Hegarty, President

 

- 25 -

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

866 North Main Street
Wallingford, CT

 

All that certain piece or parcel of land, together with the buildings and
improvements thereon, situate, lying and being in the Town of Wallingford,
County of New Haven and State of Connecticut as shown on that certain map
entitled:  BARNES INDUSTRIAL PARK Wallingford, Connecticut Lot B, Cardinal
Engineering Associates Inc. Consulting Engineers 99 Colony St. Meriden, Conn.
Scale 1” = 40’ __ Dated Dec. 13, 1985 Drawn by E.K.K. Checked by S.D.C. Job No.
942” which map is on file in the office of the Wallingford Town Clerk as Map #
3559.  Lot 15 is more particularly bounded and described as follows:

 

Beginning at a point on the easterly highway line of North Main Street which
point marks the northwesterly corner of Lot 14 and the southwesterly corner of
Lot 15 as shown on said map; running thence on azimuth 99° 34’ 27” a distance of
188.84 feet; running thence along a curve to the left having a radius of 99.50
feet a distance of 39.17 feet to a point; running thence on an azimuth 77° 01’
18” a distance of 59.43 feet to a point; running thence on an azimuth 167° 01’
18” a distance of 167.22 feet to a point; running thence on an azimuth 77° 01’
18” a distance of 97.45 feet to a point; running thence on an azimuth 120° 12’
41” a distance of 196.34 feet to a point; the last six courses being along Lot
14 as shown on said map; running thence on an azimuth 30° 22’ 41” along Lot 12
as shown on said map a distance of 302.05 feet to a point; running thence along
a curve to the left having a radius of 2,754.79 feet; a distance of 203.17 feet
to a point, the last three courses being along the southerly highway line of
Connecticut Route 68 (484.97 feet) as shown on said map, running thence along an
azimuth 193° 54’ 27” a distance of 390.43 feet along the easterly highway line
of North Main Street to the point or place of beginning.

 

Together with an easement across Lot 14 as shown on said map, more particularly
bounded and described as follows:

 

Beginning at a point on the easterly highway line of North Main Street which
point is 194.88 feet southerly of the northwesterly corner of Lot 14; thence
running along a curve to the left having a radius of 25 feet a distance of 24.83
feet to a point; running thence along a curve to the left having a radius of
69.50 feet a distance of 74.86 feet to appoint; running thence on an azimuth 24°
19’ 27” a distance of 72.00 feet to a point; running thence along a curve to the
right having a radius of 104.50 feet a distance of 137.25 feet to a point;
running thence along an azimuth 99° 34’ 27” a distance of

 

--------------------------------------------------------------------------------


 

33.00 feet to a point; running thence along a curve to the left having a radius
of 99.50 feet a distance of 19.17 feet to a point; running thence on an azimuth
77° 01’ 18” a distance of 59.43 feet to a point; running thence on an azimuth
167° 01’ 18” a distance of 25.00 feet to a point; running thence on an azimuth
237° 01’ 18” a distance of 59.43 feet to a point; running thence along a curve
to the right having a radius of 124.50 feet a distance of 4901 feet to a point;
running thence on an azimuth 279° 34’ 27” a distance of 33.00 feet to a point;
running thence along a curve to the left having a radius of 79.50 feet a
distance of 104.41 feet to a point; running thence on an azimuth 204° 19’ 27” a
distance of 72.00 feet to a point; running thence along a curve to the right
having a radius of 94.50 feet a distance of 122.47 feet to a point; running
thence along a curve to the left having a radius of 23.00 feet a distance of
12.89 feet to a point on the easterly highway line of North Main Street; running
thence on an azimuth 15° 54’ 27” a distance of 36.72 feet along the easterly
highway line of North Main Street to the point or place of beginning.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

866 N. Main Street

Source Medical Solutions

 

1.                                    Lease Agreement, dated September 12, 2002,
by and between WEI Flex I, L.L.C. (“Landlord”) and Source Medical Solutions,
Inc. (“Tenant”).

 

2.                                    Amendment, dated May 1, 2003, by and
between WEI Flex I, L.L.C. (“Landlord”) and Source Medical Solutions, Inc.
(“Tenant”).

 

3.                                    Second Amendment to Lease, dated April 25,
2007 by and between Blue Dog Properties Trust, successor in interest to WEI Flex
I, L.L.C. (“Landlord”) and Source Medical Solutions, Inc. (“Tenant”).

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

866 N. Main Street

Workers Comp Trust

 

1.                                    Lease, dated June 20, 2002, by and between
WEI Flex I, L.L.C. (“Landlord”) and Connecticut Hospital Association Workers’
Compensation Trust (“Tenant”).

 

2.                                    Amendment No. 1 to Lease, dated April 7,
2003, by and between WEI Flex I, L.L.C. (“Landlord”) and Connecticut Hospital
Association Workers’ Compensation Trust (“Tenant”).

 

3.                                    Amendment No. 2 to Lease, dated June 20,
2006, by and between WEI Flex I, L.L.C. (“Landlord”) and Workers’ Compensation
Trust (“Tenant”).  Note: Per this amendment name change from Connecticut
Hospital Association Workers’ Compensation Trust to Workers’ Compensation Trust.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

--------------------------------------------------------------------------------


 

STATUTORY FORM QUITCLAIM DEED

 

WEI FLEX I, L.L.C., a Delaware limited liability company with an address of
Winstanley Enterprises LLC, 150 Baker Avenue Extension, Suite 303, Concord,
Massachusetts 01742 (“Grantor”), for consideration paid, grants to BLUE DOG
PROPERTIES TRUST, a Maryland real estate investment trust with an address of 400
Centre Street, Newton, Massachusetts 02458 (“Grantee”) with QUITCLAIM COVENANTS,
all of its right, title and interest in and to the property known as 866 North
Main Street Extension, Wallingford, Connecticut, as more particularly described
on Schedule A attached hereto and made a part hereof (the “Property”).

 

The. Property is conveyed subject to the real estate taxes due the town of
Wallingford on the Grand List of 2005 and subsequent years which taxes Grantee,
by acceptance of this deed, agrees and assumes to pay as part consideration for
this deed.

 

TO HAVE. AND TO. HOLD the. above granted and bargained Property, with the
improvements thereon and appurtenances thereto, unto Grantee, its successors and
assigns forever, to its and their own proper use and behoof.

 

 

(Signature Page and Acknowledgement to Follow)

 

--------------------------------------------------------------------------------


 

Signed this ____ day of October, 2006.

 

Witnessed by:

 

 

GRANTOR:

 

 

 

 

 

 

 

WEI FLEX I, L.L.C.

Print Name:

 

 

 

 

 

By:

WE Wallingford, Inc.,

Its

 

 

 

 

 

 

Manager

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

Adam D. Winstanley

 

 

 

 

Its President

 

 

 

 

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS

)

 

 

 

 

)

ss.  Concord

COUNTY OF MIDDLESEX

 

)

 

 

On this ____ day of October 2006, before me, the undersigned notary public,
personally appeared Adam D. Winstanley, President of WE Wallingford, Inc.,
manager of WEI FLEX I, L.L.C., proved to me through satisfactory evidence of
identification, which was his Massachusetts Driver’s license, to be the person
whose name is signed on the. preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose.

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

Grantee’s Mailing Address:
Blue Dog Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  John A. Mannix

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

(See attached document)

 

--------------------------------------------------------------------------------